Citation Nr: 1416663	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for hypertension, but awarded service connection for PFB and assigned a noncompensable evaluation for that disability, effective May 26, 2009-the date on which he filed his claim for service connection.  The Veteran timely appealed his assigned evaluations for those two disabilities.

The Veteran testified at a Board hearing before the undersigned in March 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his March 2013 hearing, the Veteran testified that both of his service-connected disabilities on appeal have worsened since his last VA examination.  Accordingly, the Board finds that a remand is necessary for both issues on appeal at this time in order to afford him VA examinations which assess the current severity of his hypertension and PFB, such that he may be adequately evaluated.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension or pseudofolliculitis barbae, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should record the Veteran's blood pressure readings and note whether the Veteran's diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, whether his systolic pressure is predominantly 200 or more.

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, state whether the Veteran's hypertension precludes him from obtaining and maintaining substantially gainful employment, given his relevant work history and education level.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his pseudofolliculitis barbae.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should discuss the following:

(a) Whether the Veteran has any characteristics of disfigurement as noted in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), due to his pseudofolliculitis barbae.

(b) Whether the Veteran has visible or palpable tissue loss or either gross distortion of symmetry of one, two, or three or more features or paired sets of features, to include nose, chin, forehead, eyes, eyelids, ears/auricles, cheeks, or lips.

(c) The number of scars present due to the Veteran's pseudofolliculitis barbae, and whether such scars are deep and nonlinear, superficial and nonlinear, or are unstable.  The combined area of the scars should be expressed in square inches or square centimeters.

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, state whether the Veteran's pseudofolliculitis barbae precludes him from obtaining and maintaining substantially gainful employment, given his relevant work history and education level.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his hypertension and pseudofolliculitis barbae.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


